 Case 2:20-cv-02366-ENV-ST Document 1 Filed 05/27/20 Page 1 of 9 PageID #: 1



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 Michael Popkin,                                                Civ. Action #:

                                  Plaintiff,                    Complaint
             -v-
 U.S. Lumber & Supply Corporation, and
 Jay Balkan,                                                    Jury Trial Demanded

                                      Defendants.

       Plaintiff Michael Popkin (“Plaintiff” or “Popkin”), by Abdul Hassan Law Group, PLLC,

his attorney, complaining of Defendants U.S. Lumber & Supply Corporation, and Jay Balkan

(collectively “Defendants”), respectfully alleges as follows:

                          NATURE OF THE ACTION
1. Plaintiff alleges that he was employed by Defendants, individually and/or jointly, and
   pursuant to the Fair Labor Standards Act ("FLSA"), 29 U.S.C. §§ 216 (b), that he is: (i)
   entitled to unpaid overtime wages from Defendants for working more than forty hours in a
   week and not being paid an overtime rate of at least 1.5 times his regular rate for such hours
   over forty in a week; and (ii) entitled to maximum liquidated damages and attorneys' fees
   pursuant to the Fair Labor Standards Act, 29 U.S.C. §§ 201 et seq. including 29 U.S.C. §
   216(b).


2. Plaintiff further complains pursuant to New York Labor Law, that he is: (i) entitled to unpaid
   overtime wages from Defendants for working more than forty hours in a week and not being
   paid an overtime rate of at least 1.5 times his regular rate for such hours over forty in a week,
   and (ii) is entitled to maximum liquidated damages and attorneys fees, pursuant to the New
   York Minimum Wage Act ("NYMWA"), N.Y. Lab. Law§§ 650 et seq., including NYLL §
   663, and the regulations thereunder.


3. Plaintiff is also entitled to recover his unpaid wages, and wage deductions, under Article 6 of
   the New York Labor Law including Section 191, 193, and compensation for not receiving
   notices and statements required by NYLL 195, under Article 6 of the New York Labor Law



                                                 1
 Case 2:20-cv-02366-ENV-ST Document 1 Filed 05/27/20 Page 2 of 9 PageID #: 2



   and is also entitled to maximum liquidated damages, interest, and attorneys’ fees pursuant to
   Section 198 of the New York Labor Law.


                         JURISDICTION AND VENUE
4. This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1337 and
   supplemental jurisdiction over Plaintiff’s state law claims pursuant to 28 U.S.C. § 1367. In
   addition, the Court has jurisdiction over plaintiff’s claim under the Fair Labor Standards Act
   pursuant to 29 U.S.C. § 216 (b).


5. Venue is proper in the Eastern District of New York pursuant to 28 U.S.C. § 1391(b) and/or
   29 USC § 216(b).


6. This Court is empowered to issue a declaratory judgment pursuant to 28 U.S.C. §§ 2202,
   2201.


                              THE PARTIES
7. Plaintiff Michael Popkin (“Plaintiff” or “Popkin”) is an adult, over eighteen years old, who
   currently resides in Nassau County in the State of New York.


8. Upon information and belief and all times relevant herein, Defendant U.S. Lumber & Supply
   Corporation (“US LS”) was a New York for-profit corporation.


9. Upon information and belief and at all times relevant herein, the corporate Defendant was
   owned/controlled/managed by Defendant Jay Balkan (“Balkan”) who was in charge of the
   operations and management of US LS.


10. Upon information and belief and at all times relevant herein, Defendants individually and/or
   jointly controlled the employment of Plaintiff and was responsible for hiring, firing,
   scheduling, controlling, managing, supervising, and record-keeping as to Plaintiff’s
   employment, among other employment functions.




                                                2
 Case 2:20-cv-02366-ENV-ST Document 1 Filed 05/27/20 Page 3 of 9 PageID #: 3



11. Upon information and belief, Defendants U.S. Lumber & Supply, and Jay Balkan shared a
   place of business in Nassau county, New York at 8 Merrick Road Lynbrook, NY 11563,
   where Plaintiff was employed.


12. At all times relevant herein, Plaintiff was employed individually and/or jointly by
   Defendants.


                              STATEMENT OF FACTS
13. Upon information and belief, and at all relevant times herein, Defendants were in the
   business of selling lumber and related products.


14. Upon information and belief, and at all relevant times herein, Defendants, individually and/or
   jointly, owned and/or operated one or more locations and employed 14 or more employees.


15. Plaintiff was employed by Defendants, individually and/or jointly, from in or around
   December 2016 to on or about April 9, 2020.


16. At all times relevant herein, Plaintiff was individually and/or jointly employed by Defendants
   as a counterperson performing a variety of functions within this capacity including handling
   orders, customer service etc.

17. At all times relevant herein, Plaintiff was an hourly employee of Defendant and his last
   regular hourly rate of pay was about $25 an hour.

18. At all times relevant herein, Plaintiff worked about 45-54 hours each week for Defendants
   and sometimes more; 5-6 days a week.

19. At all times relevant herein, Plaintiff was not paid any wages for about 5-6 overtime hours
   (weekly work hours over 40), and in addition, Plaintiff was paid at his straight regular rate
   for about 8 overtime hours in those weeks in which he worked six days.


20. A more precise statement of the hours and wages may be made when Plaintiff Popkin obtains



                                                 3
 Case 2:20-cv-02366-ENV-ST Document 1 Filed 05/27/20 Page 4 of 9 PageID #: 4



   the wage and time records Defendants were required to keep under the FLSA and NYLL.
   Accurate copies of Plaintiff’s wage and time records that Defendants were required to keep
   pursuant to 29 USC 211, 29 CFR 516 and NYLL 195, 12 NYCRR 142.2-6 are incorporated
   herein by reference.

21. At all times relevant herein and for the time Plaintiff was employed by Defendants,
   Defendants failed and willfully failed to pay Plaintiff an overtime rate of at least 1.5 times his
   regular rate of pay for each and all hours worked in excess of forty hours in a week.

22. At all times relevant herein, neither Defendant provided Plaintiff with the notice(s) required
   by NYLL 195(1).


23. At all times relevant herein, neither Defendant provided Plaintiff with the statement(s)
   required by NYLL 195(3).


24. Upon information and belief, and at all times relevant herein, Defendants had revenues
   and/or transacted business in an amount exceeding $500,000 annually.


25. At all times applicable herein, Defendants conducted business with vendors and other
   businesses outside the State of New York.


26. At all times applicable herein and upon information and belief, Defendants conducted
   business in interstate commerce involving the purchase of lumber and other essential supplies
   for its business.


27. Defendants as a regular part of its business, makes payment of taxes and other monies to
   agencies and entities outside the State of New York.


28. Defendants as a regular part of its business, engaged in credit card transactions involving
   banks and other institutions outside the state of New York.


29. At all times applicable herein and upon information and belief, Defendants transacted


                                                 4
 Case 2:20-cv-02366-ENV-ST Document 1 Filed 05/27/20 Page 5 of 9 PageID #: 5



   business with insurance companies, banks and similar lending institutions outside the State of
   New York.

30. At all times applicable herein and upon information and belief, Defendants utilized the
   instrumentalities of interstate commerce such as the United States mail, internet electronic
   mail and telephone systems.


31. Upon information and belief, and at all relevant times herein, Defendants failed to display
   federal and state minimum wage/overtime posters.


32. Upon information and belief, and at all relevant times herein, Defendants failed to notify
   Plaintiff of his federal and state minimum wage and overtime rights and failed to inform
   Plaintiff that he could seek enforcement of such rights through the government enforcement
   agencies.

33. The termination of Plaintiff by Defendants is under review and investigation along with other
   conditions of Plaintiff’s employment Plaintiff may assert wrongful termination and other
   claims against Defendants at a later time.


34. “Plaintiff” as used in this complaint refers to the named Plaintiff.


35. The “present” or the “present time” as used in this complaint refers to the date this complaint
   was signed.


                       AS AND FOR A FIRST CAUSE OF ACTION
         FAIR LABOR STANDARDS ACT - 29 U.S.C 201 et Seq. - Unpaid Overtime
36. Plaintiff alleges and incorporates by reference the allegations in paragraphs 1 through 35
   above as if set forth fully and at length herein.


37. At all times relevant to this action, Plaintiff was employed by Defendants, individually
   and/or jointly, within the meaning of the FLSA – 29 USC 201 et Seq.




                                                  5
 Case 2:20-cv-02366-ENV-ST Document 1 Filed 05/27/20 Page 6 of 9 PageID #: 6



38. At all times relevant to this action, Plaintiff was engaged in commerce and/or in the
   production of goods for commerce and/or Defendants, individually and/or jointly, constituted
   an enterprise(s) engaged in commerce within the meaning of 29 U.S.C. § 207.


39. At all times relevant herein, Defendants, individually and/or jointly, transacted commerce
   and business in excess of $500,000.00 annually or had revenues in excess of $500,000.00
   annually.


40. At all times relevant herein, Defendants, individually and/or jointly, failed and willfully
   failed to pay Plaintiff overtime compensation at rates of at least 1.5 times his regular rate of
   pay for each hour worked in excess of forty hours in a work week, in violation of 29 U.S.C. §
   207.


                               Relief Demanded
41. Due to Defendants' FLSA violations, plaintiff is entitled to recover from Defendants
   individually and/or jointly, his unpaid overtime compensation, maximum liquidated
   damages, attorney's fees, and costs of the action, pursuant to 29 U.S.C. § 216(b).



                    AS AND FOR A SECOND CAUSE OF ACTION
               NYLL 650 et Seq. and 12 NYCRR 142-2.2 etc. (Unpaid Overtime)
42. Plaintiff alleges, and incorporates by reference the allegations in paragraphs 1 through 40
   above as if set forth fully and at length herein.


43. At all times relevant to this action, Plaintiff was employed by Defendants, individually
   and/or jointly, within the meaning of the New York Labor Law, §§ 2 and 651 and the
   regulations and wage orders thereunder including 12 NYCRR § 142.


44. At all times relevant herein, Defendants, individually and/or jointly, failed and willfully
   failed to pay Plaintiff overtime compensation at rates of at least 1.5 times his regular rate of
   pay for each hour worked in excess of forty hours in a work-week, in violation of the New



                                                  6
 Case 2:20-cv-02366-ENV-ST Document 1 Filed 05/27/20 Page 7 of 9 PageID #: 7



   York Minimum Wage Act and its implementing regulations and wage orders. N.Y. Lab. Law
   §§ 650 et seq., including 12 NYCRR § 142-2.2.


                               Relief Demanded
45. Due to defendants New York Labor Law violations, Plaintiff is entitled to recover from
   Defendants, his unpaid overtime compensation, prejudgment interest, maximum liquidated
   damages, reasonable attorneys' fees, and costs of the action, pursuant to N.Y. Labor L. §
   663(1) and the regulations thereunder.


                       AS AND FOR A THIRD CAUSE OF ACTION
                               NYLL § 190, 191, 193, 195 and 198
46. Plaintiff alleges, and incorporates each and every allegation contained in paragraphs 1
   through 45 above with the same force and effect as if fully set forth at length herein.


47. At all times relevant to this action, Plaintiff was employed by Defendants, individually
   and/or jointly, within the meaning of the New York Labor law, §§ 190 et seq., including §§
   191, 193, 195 and 198 and the applicable regulations thereunder.


48. Defendants, individually and/or jointly, violated and willfully violated NYLL §§ 190 et seq.,
   including §§ 191, 193 and 198, by failing to pay Plaintiff his unpaid overtime wages, and
   non-overtime wages Plaintiff was entitled to within the time required by NYLL §§ 191, 193
   and 198.

49. At all times relevant herein, Defendants, individually and/or jointly, failed and willfully
   failed to provide Plaintiff with the notice(s) required by NYLL 195(1) – Plaintiff is therefore
   entitled to and seeks to recover in this action the maximum recovery for this violation, plus
   attorneys’ fees and costs pursuant to NYLL 198 including NYLL 198(1-b), as well as an
   injunction directing defendants to comply with NYLL 195(1).

50. At all times relevant herein, Defendants, individually and/or jointly, failed and willfully
   failed to provide Plaintiff with the statement(s) required by NYLL 195(3) – Plaintiff is
   therefore entitled to and seeks to recover in this action the maximum recovery for this


                                                  7
 Case 2:20-cv-02366-ENV-ST Document 1 Filed 05/27/20 Page 8 of 9 PageID #: 8



   violation, plus attorneys’ fees and costs pursuant to NYLL 198 including NYLL 198(1-d), as
   well as an injunction directing Defendants to comply with NYLL 195(1).


                               Relief Demanded
51. Due to Defendants’ New York Labor Law Article 6 violations including violation of sections
   191, 193 and 198, Plaintiff is entitled to recover from Defendants, individually and/or jointly,
   his entire unpaid wages, including his unpaid overtime wages, maximum liquidated damages,
   prejudgment interest, maximum recovery for violations of NYLL 195(1) and NYLL 195(3),
   reasonable attorneys’ fees, and costs of the action, pursuant to N.Y. Labor Law § 190 et seq.
   including § 198.


                               PRAYER FOR RELIEF
WHEREFORE, Plaintiff respectfully requests that this Court grant the following relief:
57. Declare Defendants, individually and/or jointly, to be in violation of the Plaintiff’s rights
   under the Fair Labor Standards Act, Article 6 of the New York Labor Law, the New York
   Minimum Wage Act, and the Regulations thereunder;


58. As to the First Cause of Action, award Plaintiff his unpaid overtime wages due under the
   FLSA, together with maximum liquidated damages, costs and attorney's fees pursuant to 29
   USC § 216(b);


59. As to his Second Cause of Action, award Plaintiff his unpaid overtime wages, due under the
   New York Minimum Wage Act and the Regulations thereunder including 12 NYCRR §§
   142-2.2, together with maximum liquidated damages, prejudgment interest, costs and
   attorney's fees pursuant to NYLL § 663;


60. As to his Third Cause of Action, award Plaintiff all outstanding wages, including unpaid
   overtime wages and non-overtime wages, plus maximum liquidated damages, maximum
   recovery for violations of NYLL 195(1) and NYLL 195(3), reasonable attorneys’ fees, and
   costs of the action, pursuant to N.Y. Labor Law § 190 et seq. including § 198, and issue an
   injunction directing defendants to comply with NYLL 195(1) and NYLL 195(3).



                                                  8
 Case 2:20-cv-02366-ENV-ST Document 1 Filed 05/27/20 Page 9 of 9 PageID #: 9




61. Award Plaintiff prejudgment interest on all monies due;


62. Award Plaintiff any relief requested or stated in the preceding paragraphs but which has not
    been requested in the WHEREFORE clause, in addition to the relief requested in the
    wherefore clause;


63. Award Plaintiff such other, further and different relief as the Court deems just and proper.


Dated: Queens Village, New York
       May 27, 2020

Respectfully submitted,

Abdul Hassan Law Group, PLLC

_/s/ Abdul Hassan________________
By: Abdul K. Hassan, Esq. (AH6510)
215-28 Hillside Avenue, Queens Village, NY 11427
Tel: 718-740-1000 - Fax: 718-740-2000
E-mail: abdul@abdulhassan.com
ATTORNEY FOR THE PLAINTIFF




                                                 9
